Filed 3/27/13 P. v. Kelly CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,                                                                                  C072210

                   Plaintiff and Respondent,                                      (Super. Ct. No. 11F6031)

         v.

WARREN EDISON KELLY,

                   Defendant and Appellant.



         Defendant Warren Edison Kelly pleaded no contest to driving with willful wanton
disregard for safety while eluding a pursuing peace officer (Veh. Code, § 2800.2) and
admitted allegations of a prior serious felony conviction (Pen. Code, §§ 667, subds. (b)-
(i), 1170.12)1 and a prior prison term (§ 667.5, subd. (b)). In exchange, five related
counts and six prior prison term allegations were dismissed with a Harvey waiver for
restitution.2




1        Further statutory references are to the Penal Code unless otherwise indicated.
2        People v. Harvey (1979) 25 Cal.3d 754.

                                                             1
       Defendant was sentenced to state prison for a stipulated term of five years,
awarded 44 days of custody credit and 44 days of conduct credit, ordered to make
restitution to his victims, and ordered to pay a $760 fine (§ 672) including penalty
assessments, a $240 restitution fine (§ 1202.4, subd. (b)) plus administrative fee, a $240
restitution fine suspended unless parole is revoked (§ 1202.45), a $40 Emergency Air
Treatment Medical Fee (Gov. Code, § 76000.10, subd. (c)(1)), a $40 court operations fee
(§ 1465.8, subd. (a)(1)), and a $30 court facilities assessment (Gov. Code, § 70373).
                                          FACTS3
       On July 27, 2011, a California Highway Patrol officer investigated a report of a
theft perpetrated by the driver of a motor home. When he observed the suspect motor
home, he activated his patrol car’s emergency lights and siren in order to signal the driver
to stop. Rather than stop, the motor home continued on in an erratic manner and struck a
parked van and a parked pickup truck. After the second collision, the motor home
suddenly pulled to the right and stopped. The driver fled. The motor home was searched
and items bearing the name of defendant were found. The officer obtained a photograph
of defendant and determined that he was the person the officer had seen fleeing from the
motor home.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979) 25
Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental brief
within 30 days of the date of filing of the opening brief. More than 30 days elapsed, and
we received no communication from defendant.



3      Because the matter was resolved by plea, our statement of facts is taken from the
probation officer’s report.

                                              2
       Our review discloses a minor error at sentencing. The trial court orally
pronounced a $40 Emergency Air Treatment Medical Fee pursuant to Government Code
section 76000.10, subdivision (c)(1). By statute, that fee is $4, not $40. We shall modify
the judgment accordingly. The clerk’s minutes and the abstract of judgment
serendipitously reflect a $4 fee, so no correction of those documents is necessary.
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is modified to impose a $4 Emergency Air Treatment Medical Fee
pursuant to Government Code section 76000.10, subdivision (c)(1). As so modified, the
judgment is affirmed.



                                         NICHOLSON          , Acting P. J.



We concur:



      BUTZ          , J.



      MAURO        , J.




                                             3